Case: 10-40205 Document: 00511382031 Page: 1 Date Filed: 02/15/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 15, 2011
                                     No. 10-40205
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ALLAN EDGARDO CARCAMO-RAMIREZ,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                             USDC No. 7:09-CR-1420-1


Before HIGGINBOTHAM, GARZA, and ELROD, Circuit Judges.
PER CURIAM:*
       Allan Edgardo Carcamo-Ramirez (Carcamo) appeals the sentence imposed
following his conviction for being found in the United States after a previous
deportation pursuant to 8 U.S.C. § 1326. Carcamo contends that the district
court erred by imposing a 16-level crime of violence enhancement based on his
prior Texas conviction for indecency by contact with a child under 17 years of
age, a violation of Texas Penal Code § 21.11(a)(2). He argues that the Texas
conviction is not within the enumerated offense of sexual abuse of a minor

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-40205 Document: 00511382031 Page: 2 Date Filed: 02/15/2011

                                   No. 10-40205

because an offense under § 21.11(a) can be committed against a victim who is 16
years of age.   The Government moves for summary affirmance or, in the
alternative, for an extension of time to file a brief.
      As Carcamo concedes, his argument is foreclosed by circuit precedent. See
United States v. Ayala, 542 F.3d 494, 495 (5th Cir. 2008); United States v.
Zavala-Sustaita, 214 F.3d 601, 604 (5th Cir. 2000). Accordingly, the judgment
of the district court is AFFIRMED, and the Government’s motion for summary
affirmance is GRANTED. The alternative request for an extension of time to file
a brief is DENIED.




                                         2